Title: To Thomas Jefferson from Phineas Miller, 27 May 1793
From: Miller, Phineas
To: Jefferson, Thomas



Sir
Mulberry Grove Georgia May 27th 1793

I am desired by Mrs. Greene, whose sensibility to the late unhappy accident in her family prevents her writing herself, to solicit the favor of your particular attention to the application of Mr. Whitney. He has resided in our family during the last winter—and amidst all the inconveniences which a situation in the country without tools and without workmen, could throw in his way, has invented a machine for ginning cotton which promises to be highly useful to the Southern States—and I shall not only speak the opinion of Mrs. Greene, but of others who have known Mr. Whitney in saying that his amiable character has a particular claim to private friendship and patronage, at the same time that his strong inventive genius deserves the encouragement of the Public. With perfect respect I am Sir Your Obedt. Servant

Phins. Miller

